Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2007

Grant v. Paul
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3864




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Grant v. Paul" (2007). 2007 Decisions. Paper 123.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/123


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-28                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3864
                                      ___________

                                 GREGORY T. GRANT,
                                               Appellant
                                       vs.

                               MICHAEL G. PAUL
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (D.C. Civil No. 07-3807)
                      District Judge: Honorable Anne E. Thompson
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   November 16, 2007
          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                               ( Filed December 6, 2007)

                                       _________

                                        OPINION
                                       _________

PER CURIAM.

             Gregory T. Grant, a prisoner proceeding pro se, brought this action under 42

U.S.C. § 1983 against Michael G. Paul, Esq., his court-appointed attorney, for ineffective

assistance of counsel during the course of the criminal proceedings against Grant. The

                                            1
District Court dismissed his complaint sua sponte for failure to state a claim. For the

reasons provided by the District Court, we agree and will dismiss pursuant to 28 U.S.C. §

1915(e)(2)(B).

              Grant is currently incarcerated at the Central Reception and Assignment

Facility in West Trenton, New Jersey. He alleges that Paul, his court-appointed attorney,

refused to allow him to explain how he had been falsely accused of the charges contained

in the indictment; Paul also allegedly told Grant that he was probably “high on drugs” on

the night of his arrest, that Grant would lose at trial, and that Grant would receive a ten-

year sentence. Paul then allegedly withdrew – without Grant’s permission – Grant’s

“appeal” regarding the withdrawal of his guilty plea. Grant has been appointed new

counsel in state court. Grant alleges that Paul’s conduct violated his Sixth Amendment

right to effective assistance of counsel, and he seeks damages of $1,000 a day for each

day of his continued incarceration.

              As the District Court explained, a court-appointed defense attorney is not a

state actor for purposes of a § 1983 action simply “by virtue of being an officer of the

court . . . .” Polk County v. Dodson, 454 U.S. 312, 318 (1981). This is because, “[i]n our

system a defense lawyer characteristically opposes the designated representatives of the

State.” Id. Because the complaint contains no allegations to suggest that Paul is a state

actor properly sued under § 1983, we conclude that the District Court properly dismissed

Grant’s complaint, and we dismiss the appeal under 28 U.S.C. § 1915(e)(2)(B).



                                              2